Citation Nr: 9900646	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  98-03 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for a right great toe malunion 
fracture. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Don Hayden, Counsel


INTRODUCTION

The appellant performed active duty from July 15 to August 9, 
1971.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office, Waco, 
Texas (RO) which held that the veteran had not submitted new 
and material evidence to reopen the claim for residuals of a 
right great toe malunion fracture.  


CONTENTIONS OF APPELLANT ON APPEAL

In substance, it is contended by and on behalf of the veteran 
that the malunion fracture of the right great toe is the 
result of an injury received in service.  Specifically, the 
veteran asserts that he fell and injured his toe during 
service, while running.  He says that a preservice right 
great toe injury had healed prior to his entering service.  
He says he later developed an infection which required 
surgical intervention.   


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that there is no new and material 
evidence to reopen the claim for service connection for 
residuals of a malunion fracture of the right great toe.   




FINDINGS OF FACT

1.  Service connection for residuals of a malunion fracture 
of the right great toe was denied by an unappealed 
September 1971 rating decision.  

2.  Since the September 1971 decision no competent evidence 
has been presented showing that the veteran has a current 
right great toe disability that had its onset, or permanently 
increased, during service.  


CONCLUSIONS OF LAW

1.  The September 1971 rating decision is final.  38 U.S.C.A. 
§ 4005 (1970) (now 38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. § 19.129 (1970).    

2.  Evidence received since the September 1971 rating 
decision is not new and material and does not serve to reopen 
the claim for service connection for residuals of a malunion 
fracture of the right great toe.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a crush injury of the right great toe 
was denied by a September 1971 rating decision on the basis 
that the veterans right great toe injury had occurred prior 
to service and residuals of that injury did not increase in 
severity during service.  The veteran was notified of that 
decision later that month.  

The evidence of record at the time of the September 1971 
rating decision consisted of service medical records.  On a 
July 1971 service entrance examination, the veteran's feet 
were noted to be normal.  No relevant history was given.  In 
August 1971, he was referred to the orthopedic department 
because of foot pain.  It was reported that he had had a 
crush injury of his right great toe approximately 18 months 
earlier, when he dropped an 800 pound beam on his toe.  It 
was recorded that he had pain in his foot prior to entry and, 
since beginning prolonged marching and running, there had 
been an increase in the symptoms he had had prior to service.  
It was reported that he had been seen a few days earlier at a 
military orthopedic clinic, at which time the above history 
was noted and X-rays revealed a malunion; it had been the 
opinion of the orthopedic doctors that the veteran should be 
discharged from service because the pain in his foot 
precluded his adequately performing his duties.  On current 
examination, there was pain to palpation of the right great 
toe and X-rays revealed a localized cortical disruption on 
the anterior aspect of the first toe.  The cortex was 
depressed but appeared to be grossly intact.  The final 
diagnosis was malunion of an old fracture of the right great 
toe, chronic, symptomatic.  It was concluded that the 
condition existed prior to service and had not been 
aggravated beyond the normal progression.  An August 1971 
Medical Board report reflects the same diagnosis; the toe 
disorder was found to have preexisted service and not to have 
been permanently aggravated by service.  It was further 
concluded that the veteran was not medically qualified for 
enlistment.  

Evidence received subsequent to the September 1971 rating 
decision consists of records received from Baylor University 
Medical Center, Hood General Hospital, Fort Worth Bone and 
Joint Clinic, and Harris Methodist, Fort Worth and the 
veterans testimony at a videoconference hearing held in 
September 1998 in lieu of an in-person Travel Board hearing. 

In February 1997, a VA outpatient treatment clinic reported 
that it had no records pertaining to the veteran from 
February 1993 to February 1997.  

Records received from Baylor University Medical Center 
pertain to urinary tract and hand disorders; there is no 
mention of the right great toe.  The Arlington Memorial 
Hospital reported that it had no records pertaining to the 
veteran.  Records from Hood General Hospital showed treatment 
for various disorders, but not for a right toe disorder.  
Records from the Fort Worth Bone and Joint Clinic do not show 
any complaints or findings regarding the right great toe.  
Records from Harris Methodist, Fort Worth, show treatment for 
a knee disorder but no right great toe disorder.  There was 
also a report of injuries received in a chlorine explosion.  

At the videoconference hearing held in September 1998, the 
veteran testified that while as on active duty, he injured 
his right great toe.  He said he started limping, sought 
medical treatment, and was given pain medication.  He could 
not remember whether the toe had been x-rayed but did not 
think it had.  Transcript (Tr.), pp. 3-4.  He said that the 
preservice injury had healed prior to his entering service 
and did not bother him.  Tr., p. 5.  He further testified 
that he injured his toe in service when he tripped and fell 
while running; he was wearing leather boots at the time.  
Tr., p. 6.  He said that after service he developed an 
infection in his toe which required surgical intervention, 
but that no one had told him the infection was due to the in-
service injury.  Tr., pp. 8-9.  When asked whether he knew of 
any medical evidence or opinion that would help to establish 
that he now has a great toe disability related to service, 
the veteran indicated that he did not.  Tr., pp 9-10.  The 
veteran indicated that the surgery had been performed at the 
(inaudible) Memorial Hospital, but could not recall when the 
surgery had been performed although he thought it was a few 
years after service.  Tr., pp. 12-13.  He said that his toe 
problem comes and goes and that he had lost part of his 
toenail because of an infection and bone fragments.  Tr., 
p. 14.  He was advised that he could submit additional 
evidence.  The hearing transcript is of record.  

Criteria and Analysis

Service connection for a crush injury of the right great toe 
was denied by the September 1971 rating decision.  The 
veteran did not submit a notice of disagreement within one 
year of the date of notification of the rating decision.  
Therefore, it is final.  38 U.S.C.A. § 7105 (formerly 
38 U.S.C. § 4005); 
38 C.F.R. § 19.129 (1970).  

Once there is a final decision, new and material evidence is 
required to reopen the claim.  38 U.S.C.A. § 5108.  The Board 
must perform a two-step analysis when an appellant seeks to 
reopen a claim based on additional evidence.  First, the 
Board must determine whether the evidence is "new and 
material."  Second, if the Board determines that the claimant 
has produced new and material evidence, the claim is reopened 
and the Board must evaluate the merits of the veteran's claim 
in light of all of the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

The term "new and material evidence" means evidence which has 
not been previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156.  

The newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with claims for service connection.  Evans v. Brown, 
9 Vet. App. 273, 284 (1996), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996) (table).  It is the specified basis for the final 
disallowance that must be considered in determining whether 
the newly submitted evidence is probative.  Such evidence 
must tend to prove the merits of the claim as to each 
essential element that was a specified basis for that last 
final disallowance of the claim.  Evans, 9 Vet. App. at 284.  

Service connection for a crush injury of the right great toe 
was previously denied on the basis that the right great toe 
disability noted in service had occurred prior to service and 
had not been aggravated by service.  The medical records 
received since the unappealed rating decision are new in that 
they were not previously of record.  However, none of the 
medical records pertains to the right great toe.  Therefore, 
they are not probative of the issue of whether the preservice 
right great toe disorder increased in severity during service 
or the veteran has a current right great toe disability that 
is otherwise related to service.  Accordingly, they are not 
new and material evidence and do not serve to reopen the 
veteran's claim.  

The veteran is competent to testify that his right great toe 
was asymptomatic prior to entering service and that his toe 
hurt after he tripped in service.  However, he has neither 
provided nor identified any competent (medical) evidence that 
he currently has a right great toe disability that is related 
to his brief period of military service either by incurrence 
or aggravation.  There is nothing in the record to show that 
the
veteran is qualified to express an opinion regarding medical 
causation or diagnosis.  See Grottveit v. Brown, 5 Vet.App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Therefore, the veterans testimony is not new and material 
evidence and does not serve to reopen the veteran's claim.  

There are no medical records to confirm the reported surgery, 
although the RO contacted the various medical facilities 
identified by the veteran in connection with his claim.  
However, even assuming that he did have post-service toe 
surgery for a claimed infection, he has not submitted or 
identified any medical evidence or opinion that would link 
the post-service infection with the claimed in-service in 
jury or otherwise link it to his brief active service.  
Accordingly, the Board finds that the application to reopen 
the claim for service connection for right great toe 
disability is complete.  38 U.S.C.A. § 5103(a) (West 1991).  
It is concluded that the additional evidence received since 
the unappealed rating decision is either irrelevant or is 
incompetent and, as such, is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156.  


ORDER

There being no new and material evidence received, the 
application to reopen the claim for service connection for 
right great toe malunion fracture is denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 2 -
